19-23116-rdd        Doc 28    Filed 03/12/20 Entered 03/12/20 16:18:53              Main Document
                                           Pg 1 of 2



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------X
 In re:

PROACTIVE LIGHTING SOLUTIONS LLC,
                                                                       Chapter 11

                                                                       Case No. 19-23116 (RDD)
                                 Debtor.
--------------------------------------X
                         ORDER DISMISSING CHAPTER 11 CASE

          Upon the motion [Dkt. No. 26] (the "Motion"), of the debtor and debtor in possession

herein, Proactive Lighting Solutions LLC (the “Debtor”) pursuant to section 1112(b) of Title 11

of the United States Code (the “Bankruptcy Code"), seeking entry of an order dismissing this

chapter 11 case, which was converted from a chapter 7 case; and the Court having jurisdiction to

decide the Motion and the relief requested therein under 28 U.S.C. §§ 157(a)-(b) and 1334(b);

and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and

proper notice of the Motion having been provided, and it appearing that no other or further

notice need be provided; and there being no objections to the requested relief; and upon the

record of the hearing held by the Court on the Motion on March 12, 2020; and, after due

deliberation, the Court having determined for the reasons stated by it at the hearing that (a) the

Debtor has established sufficient cause for the dismissal of this case and (b) the dismissal of this

case, rather than its conversion to a case under chapter 7 of the Bankruptcy Code is in the

interests of creditors and, to the extent relevant, the Debtor’s interest holder(s); now, therefore, it

is hereby

          ORDERED, that the Motion is granted and this case is dismissed pursuant to 11 U.S.C.

1112(b); and it is further

          ORDERED that the Debtor pay to the United States Trustee the appropriate sum




                                                  1
19-23116-rdd      Doc 28     Filed 03/12/20 Entered 03/12/20 16:18:53            Main Document
                                          Pg 2 of 2



required pursuant to 28 U.S.C. § 1930(a)(6) and any applicable interest due pursuant to 31

U.S.C. § 3717 within 14 days of the entry of this order and simultaneously provide to the United

States Trustee an appropriate affidavit indicating the cash disbursements for the relevant period.

 Dated: White Plains, New York
        March 12, 2020
                                          /s/Robert D. Drain
                                          HONORABLE ROBERT D. DRAIN
                                          UNITED STATES BANKRUPTCY JUDGE




                                                2
